I do not agree with Mr. Justice SHARPE that statements made by the defendant were inadmissible as substantive proof of the facts admitted. *Page 445 
These statements were admissions against interest by the defendant herself and are therefore substantive proof of the facts admitted. In Merrill v. Leisenring, 166 Mich. 219, 227, it was said that "such statements are evidence for the adverse party." In Scheloski v. Schricker, 245 Mich. 391, this court said that the voluntary admissions of the defendant against his interest "are admissible against him as primary evidence." InElliotte v. Lavier, 299 Mich. 353, we said:
"Admissions are statements made by or on behalf of a party to the suit in which they are offered which contradict some position assumed by that party in that suit. They are substantive evidence for the adverse party."
However, we have no right to affirm a decree merely on the ground that it "is a just and equitable disposition of the rights and interests of the parties," quoting the language used by Mr. Justice REID. Despite old age, mental deterioration and physical infirmities, one who is mentally competent as a matter of law, and in the absence of fraud or undue influences, has the legal right to control the disposition of his property. Plaintiff has failed to prove that Chauncey F. Abraham was mentally incompetent, or that defendant obtained the property by fraud or undue influence, in the legal and adjudicated meaning of these terms, and for that reason I concur in the result reached by Mr. Justice SHARPE.
STARR, C.J., and NORTH and BUSHNELL, JJ., concurred with BOYLES, J.